Citation Nr: 9906101
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 95-04 716               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Wilmington, Delaware

THE ISSUES

Entitlement to an increased evaluation for narcolepsy, currently
rated 80 percent disabling.

Whether the veteran should be required to submit to periodic future
reexaminations to determine the severity of his service-connected
narcolepsy.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ORDER TO VACATE PRIOR DECISION

The veteran had active service from September 1974 to September
1978.

In May 1998, the Board of Veterans' Appeals (Board) denied the
veteran's claim for an increased evaluation for narcolepsy (rated
80 percent) and his claim that he should not be required to submit
to periodic future reexaminations to determine the severity of the
narcolepsy. On a VA Form 9 dated in April 1997, the veteran had
requested a hearing before a member of the Board in Washington,
D.C. He was not provided with the requested hearing.

A veteran has the right to a hearing before a Member of the Board
designated by the Chairman on a matter under appeal if requested by
him. 38 U.S.C.A. 7102, 7104@ 7105, 7107 (West 1991 & Supp. 1998);
38 C.F.R. 20.700 (1998). The hearing may be held in Washington,
D.C. 38 C.F.R. 20.705 (1998). Since the veteran was not provided
the requested hearing, he was denied due process of law.

An appellate decision may be vacated at any time by the Board upon
request of the veteran or his representative, or on the Board's own
motion, where it is shown there has been a denial of due process.
38 C.F.R. 20.904(a) (1998). Under the circumstances in this case,
the May 1998 Board decision is vacated in its entirety. The
veteran's claims in that decision will be considered de novo by
another member of the Board.

RICHARD V. CHAMBERLAIN 

Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This Order to Vacate is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 2 - 

Citation Nr: 9815550       
Decision Date: 05/20/98    Archive Date: 05/29/98

DOCKET NO.  97-09 277      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from September 1966 to 
September 1968.  The record also indicated that he served 
with the Arkansas Army National Guard from May 1975 to May 
1983.

The veteran contends, in essence, that he currently suffers 
from hemorrhoids and a skin rash that both had their onset 
during active duty.  Therefore, he believes that service 
connection for both conditions is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The records revealed that the veteran served with the 
Arkansas Army National Guard between May 1975 and May 1983.  
However, no attempt was made by the RO to contact the 
appropriate State officials in order to obtain any relevant 
medical records.

In regard to the claim for service connection for a skin 
condition, the service medical records revealed that the 
veteran was seen for complaints of ulcers on the ventral 
surface of the penis in August 1968.  VA outpatient treatment 
records from 1987, and from 1994 through 1995, showed 
treatment for a rash in the genital area.  Despite this 
evidence, the veteran has never been afforded a VA 
examination.  As a result, there is no opinion as to whether 
there is any etiological relationship between any currently 
diagnosed disorder and the symptoms noted in service.

In regard to the claim for service connection for 
hemorrhoids, the veteran indicated in March 1995 
correspondence that he had received treatment from various 
private physicians after his release from service.  The RO 
made no attempt to ascertain if these records were available 
for review.  Furthermore, the veteran has never been provided 
with a VA examination.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Arkansas 
Adjutant Generals Office and request 
that they provide copies of the veterans 
Army National Guard medical records.

2.  The RO should contact the veteran and 
request that he sign and return consent 
forms authorizing the release to VA of 
the clinical records held by Dr.s 
Flowers and Williams, as well as for the 
records of Healthcare Plus.  Once these 
forms are received, the RO should contact 
the following:

Cleon Flowers, M.D., 1405 South 
State, Pine Bluff, Arkansas;

Alonzo Williams, M.D., 8908 
Kanis Road, Little Rock, 
Arkansas;

Healthcare Plus, 209 North 
Blake, Pine Bluff, Arkansas

They should be requested to provide 
copies of the veterans clinical records.

3.  Once the above requested information 
has been requested and associated with 
the claims folder, the RO should afford 
the veteran dermatological and rectal 
examinations.  Diagnoses of all 
conditions noted should be provided.  The 
dermatological examiner should render an 
opinion as to whether any currently 
diagnosed skin disorder is etiologically 
related to the symptoms noted in service.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiners prior to the examinations 
so that the veterans entire medical 
history can be taken into consideration.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


             
       C. P. RUSSELL
       Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 2 -


